—In an action to recover damages *363for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Richmond County (Gigante, J.), dated June 10, 2002, which, upon a jury verdict (J. Leone, J.), in favor of the defendants and against her on the issue of liability, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, the trial court properly allowed a statement contained in her hospital records regarding the cause of her fall to be admitted into evidence. The statement was inconsistent with the plaintiff’s position at trial and the defendants established, by the testimony of the nurse who recorded the statement, that the plaintiff was the source of the statement (see Echeverria v City of New York, 166 AD2d 409 [1990]; Castro v Alden Leeds, Inc., 144 AD2d 613 [1988]; Prince, Richardson on Evidence § 8-310, at 611 [Farrell 11th ed]). Accordingly, the statement was properly admitted into evidence (see Reed v McCord, 160 NY 330 [1899]). Santucci, J.P., Florio, Schmidt and Adams, JJ., concur.